NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMAL DAMON HENDRIX, AKA Jamar                  No.    18-17186
Hendrix,
                                                D.C. No. 3:15-cv-00155-MMD-
                Plaintiff-Appellant,            WGC

 v.
                                                MEMORANDUM*
ROMEO ARANAS; et al.,

                Defendants-Appellees,

and

STATE OF NEVADA; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Jamal Damon Hendrix AKA Jamar Hendrix, a Nevada state prisoner,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983

action as a sanction for failure to attend a settlement conference. We review for an

abuse of discretion a dismissal for failure to comply with a court order under

Federal Rule of Civil Procedure 41(b). Yourish v. California Amplifier, 191 F.3d

983, 986 (9th Cir. 1999). We affirm.

      The district court did not abuse its discretion by dismissing Hendrix’s action.

Hendrix failed to attend a settlement conference, and after warning Hendrix it was

considering a dismissal sanction, the district court considered written submissions,

held a hearing, and found that Hendrix’s reasons for failure to attend were not

credible. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (setting

forth factors for determining whether an action should be dismissed as a sanction

for failure to comply with a court order); Thompson v. Hous. Auth. of L.A., 782

F.2d 829, 831 (9th Cir. 1986) (“We have repeatedly upheld the imposition of the

sanction of dismissal for failure to comply with pretrial procedures mandated by

local rules and court orders.”).

      AFFIRMED.




                                         2                                       18-17186